PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellants having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. F.S. Section 725.01, F.S.A. 1; Miller v. Murray (Fla.1954) 68 So.2d 594; Chaney v. Brown (1947) 158 Fla. 489, 29 So.2d 209; Connolly v. Sebeco (Fla.1956) 89 So.2d 482.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.